     Case 2:20-cv-00955-RFB-NJK Document 8 Filed 06/04/20 Page 1 of 2


 1   Karen L. Bashor, Esq.
     Nevada Bar No. 11913
 2   Virginia T. Tomova, Esq.
     Nevada Bar No. 12504
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     6689 Las Vegas Blvd. South, Suite 200
 4   Las Vegas, NV 89119
     (702) 727-1400; FAX (702) 727-1401
 5   Karen.Bashor@wilsonelser.com
     Virginia.Tomova@wilsonelser.com
 6   Attorneys for Defendants RASIER, LLC and UBER TECHNOLOGIES, INC.

 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     ISSAC BALLARD JR., an individual,                       CASE NO: 2:20-cv-00955-RFB-NJK
10
                     Plaintiff,
11
     v.
12
     RASIER, LLC d/b/a UBER, a Foreign
13   Corporation; UBER TECHNOLOGIES, INC.
     d/b/a UBER, a Foreign Corporation; DOES I –
14   XX, inclusive; and ROE CORPORATIONS I –
     XX, inclusive;
15
                     Defendants.
16

17          ORDER EXTENDING TIME FOR DEFENDANTS RASIER LLC AND UBER
          TECHNOLOGIES, INC. TO FILE A RESPONSIVE PLEADING TO PLAINTIFF’S
18                          COMPLAINT (FIRST REQUEST)
19           Plaintiff Issac Ballard, Jr. by and through his counsel of record Tracee Duthie, Esq., of Van
20   Law Firm, and Defendants Rasier LLC (erroneously sued as “RASIER, LLC d/b/a UBER”) and
21   Uber Technologies, Inc., (erroneously sued as “UBER TECHNOLOGIES, INC. d/b/a UBER”)
22   (collectively referred to as “Defendants”) by and through their counsel of record, Karen L. Bashor,

23   Esq. and Virginia T. Tomova, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker LLP, hereby

24   stipulate and agree that Defendants Rasier LLC and Uber Technologies, Inc., shall file a responsive

25   pleading to Plaintiff’s complaint on file herein no later than July 5, 2020. The extension is

26   requested to allow enough time for the Plaintiff pursuant to the agreement reached between the

27   parties to voluntarily dismiss Defendants Rasier LLC and Uber Technologies, Inc. from this case
     and to substitute in the proper party to this litigation.
28

                                                   Page 1 of 2
     1608860v.1
     Case 2:20-cv-00955-RFB-NJK Document 8 Filed 06/04/20 Page 2 of 2


 1
             This request is made in good faith and not for purposes of delay.
 2
      DATED this 3rd day of June, 2020                     DATED this 3rd day of June, 2020
 3
      WILSON, ELSER, MOSKOWITZ,                            VAN LAW FIRM
 4    EDELMAN & DICKER LLP
 5

 6     _/s/Karen L. Bashor __________________              _/s/Tracee Duthie __________________
      Karen L. Bashor, Esq.                                Tracee Duthie, Esq.
 7    Nevada Bar No. 11913                                 Nevada Bar No. 8795
      Virginia T. Tomova, Esq.                             1290 S. Jones Blvd.
 8    Nevada Bar No. 12504                                 Las Vegas, Nevada 89146
      6689 Las Vegas Blvd. South, Suite 200                Attorneys for Plaintiff
 9    Las Vegas, NV 89119
      Attorneys for Defendants RASIER, LLC and
10    UBER TECHNOLOGIES, INC.
11

12
                                                     ORDER
13
             IT IS SO ORDERED.
14
                         4
             DATED this _____         June
                              day of ____________, 2020.
15

16

17                                                ______________________________
                                                        U.S. MAGISTRATE JUDGE
18
     Prepared and Respectfully Submitted by:
19

20   WILSON, ELSER, MOSKOWITZ, EDELMAN
      & DICKER LLP
21
     BY: /s/Karen L. Bashor
22       Karen L. Bashor, Esq.
         Nevada Bar No. 11913
23       Virginia T. Tomova, Esq.
         Nevada Bar No. 12504
24       6689 Las Vegas Blvd. South, Suite 200
         Las Vegas, NV 89119
25       Attorneys for Defendants RASIER, LLC and UBER
         TECHNOLOGIES, INC.
26

27

28

                                                Page 2 of 2
     1608860v.1
